 In the Mattel of THE WESTERN UNION TELEGRAPH COMPANYandAMERICAN FEDERATION OF LABOR WESTERN UNION AFFILIATED LOCALSCa$e No R-3336AMENDMENT TO CERTIFICATION OFREPRESENTATIVESJuly 16, 1942On Febiuaiy 14, 1942, the National Laboi Relations Board issueda Certification of Representatives in the above-entitled pioceeding.lOn June 24,1942, Local $,E7, Commercial Telegiaphers' Union, affiliatedwith the American Federation of Labor, filed a motion with the Boardrequesting that its name be substituted for that of American Federationof Labor Westein Union,Affliated Locals in our Certification of Rep-resentativesThe American Federation of Labor and The WesternUnion Telegiaph Company notified the Board that they had noobjection to the iequested changeIT IS HEREBY ORDERED that our Certification of Representatives ofFebruary 14,1942, be amended by striking theiefrom the words "Amer-ican Federation of Labor Western Union Affiliated Locals" and sub-'stituting therefor the words"Local #7, Commercial Telegraphers'Union."138 N L R B 8842N L R B, No 116568